9400111899560503363135DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities: Claim 12 contains the phrase “any of claims 1 to 11” and the reference designators “26) and “(30)” which should have been lined out.  Appropriate correction is required.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “A Loudspeaker with a Diaphragm Stiffening Grid”.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
the abstract starts with the statement “The invention relates to…”. The examiner recommends deleting this phrase. Also, the part identification numbers should be deleted.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Noro et al. U.S. Patent No. 9,398,376 B2 in view of Dodd et al. U.S. Patent No. 8,942,407 B2.
Regarding claim 1, Noro discloses a loudspeaker comprising: a frame (3-support frame), a device suitable for generating a magnetic field in a magnetic circuit exhibiting an air gap (2-actuators), turns of conductive materials suitable for moving in this air gap (20-voice coil), a diaphragm (1-diaphragm) that is rigidly connected to the turns of conductive materials and that is capable of moving in a direction of movement with respect to the frame, the diaphragm having an outer face (5-convex surfaces) and an inner face (opposite side of convex surfaces of the diaphragm facing the actuators), the inner face of the diaphragm being positioned facing the frame, and a set of plates (56-ribs) that is intended to stiffen the diaphragm, the shape of the plates allowing the plates to be attached to the outer face of the diaphragm (Figs. 1, 2, 11, 12, 
Regarding claim 2, the combination of Noro in view of Dodd further discloses the outer face of the diaphragm has a surface, called total surface, the grid delimits portions of the outer face of the diaphragm, each portion having a surface of less than or equal to 25% of the total surface, preferably less than or equal to 20% of the total surface, and advantageously less than or equal to 10% of the total surface (See Noro Fig. 19, 7 stiffeners (90) separate the total surface into 8 equal parts, thereby at least 12.5%, Noro does not limit the number of stiffeners and determines the number by the size of the total surface. See Dodd Fig. 3, 20 radial stiffeners/ribs separate the total surface into 20 equal parts, thereby at least 5%.).
Regarding claim 3, the combination of Noro in view of Dodd further discloses the outer face of the diaphragm has a surface , called total surface, the grid delimits portions of the outer face of the diaphragm , the number of portions being greater than or equal to 10 (See Noro Fig. 19, 7 stiffeners (90) separate the total surface into 8 equal parts. Noro does not limit the number 
             Regarding claim 4, the combination of Noro in view of Dodd further discloses the grid delimits portions of equal surface at least over part of the outer face of the diaphragm (Noro Figs. 11 and 19).
             Regarding claim 5, the combination of Noro in view of Dodd further discloses the grid is formed by the nesting of several plates (Dodd Fig. 3, 20 radial plates are nested with at least 2 circular plates.).
             Regarding claim 6, the combination of Noro in view of Dodd further discloses the grid comprises at least two nested plates (Dodd Fig. 3, 20 radial plates are nested with at least 2 circular plates.).
             Regarding claim 8 and 9, the combination of Noro in view of Dodd further discloses each plate is made from a material, the material of each plate is chosen from the group of materials made up of: paper, graphite paper, bristol board, cardboard, wood, polystyrene, polystyrene foam, expanded polystyrene, polypropylene, polypropylene foam, polyester, polymethyl methacrylate, a plastic material, Kevlar, glass, fiberglass, carbon fibers, cellulose fibers, banana fibers, and an aerogel, each plate is made from a same material (col. 4, lines 46-51, The diaphragm may be formed of any material such as synthetic resin, paper, and metal which are typically used for vibration plates of speakers. For example, the diaphragm can be formed relatively easily by vacuum forming of a film formed of synthetic resin such as polypropylene and polyester. Col. 10, lines 29-31, In the diaphragm in the second embodiment, the curved plate portions and the cone portion are formed integrally with each other. Therefore, the plates and the diaphragm are made from the same material i.e., paper, metal, etc.).

             Regarding claim 11, the combination of Noro in view of Dodd further discloses the grid comprises a set of walls delimiting through spaces of the grid (walls formed by radial stiffeners 520 and circumferential stiffeners 536, col. 4, lines 5-9), each through space comprising an inner passage, a first side and a second side, the second side delimiting a second outer surface facing the outer surface of the diaphragm and the first side delimiting a first outer surface opposite the second outer surface (Fig. 3, passages between the redial and circumferential stiffeners).
             Regarding claim 12, the combination of Noro in view of Dodd further discloses the diaphragm and the grid are separate (Noro, Fig. 19, col. 10, lines 35-41, each of the ribs is secured to the front surface of a corresponding one of the pair of curved plates along the circumferential direction of each convex surface of the pair of curved plate portions of the diaphragm.).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Noro et al. in view of Dodd et al. as applied to claim 5 above, and further in view of Suganuma U.S. Patent Application Publication No. 2009/0226028 A1.
             Regarding claim 7, the combination of Noro in view of Dodd further discloses the grid verifies at least one of the following properties: a first property according to which the plates are parallel to a first direction or a second direction, the two directions being perpendicular to one another and perpendicular to the movement direction (Noro Figs. 11, plates 56 are parallel to a first direction being the ends of the rectangular rectangle); a second property according to which the plates are concurrent at a same point in space (Dodd Fig. 3, plates are concurrent with the  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday 7:00-3:30 Wednesday - Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450

        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN ENSEY/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        5 March 2021